DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 7/15/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/661,723 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1, 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant claims a method/device for voice acquisition, comprising: displaying a first prompt word and starting to receive a first input voice of a user; after the first input voice of the user is received, recognizing the received first input voice to be a first user word; comparing the first user word with the first prompt word; if the first user word is matched with the first prompt word, then displaying a second prompt word and starting to receive a second input voice of the user; after the second input voice of the user is received, recognizing the received second input voice to be a second user word; comparing the second user word with the second prompt word; and if the second user word is matched with the second prompt word, then integrating the first input voice and the second input voice to be a digital voice file, and storing the digital voice file. wherein if the first user word is not matched with the first prompt word, then the method continues to display the first prompt word and starts to receive the first input voice of the user; and if the second user word is not matched with the second prompt word, then the method continues to display the second prompt word and starts to receive the second input voice of the user, wherein before the step of integrating the first input voice and the second input voice to be a digital voice file, the method further comprises: Docket No.: BZT0033USPage 2 of 8Application Serial No: 16/617,717 In Reply to Office Action dated April 15, 2021 displaying a third prompt word and starting to receive a third input voice of the user; after the third input voice of the user is received, recognizing the received user voice to be a third user word; comparing the third user word with the third prompt word; if the third user word is matched with the third prompt word, then displaying a fourth prompt word and starting to receive a fourth input voice of the user; after the fourth input voice of the user is received, recognizing the received user voice to be a fourth user word; comparing the fourth user word with the fourth prompt word; if the fourth user word is matched with the fourth prompt word, then displaying a fifth prompt word and starting to receive a fifth input voice of the user; after the fifth input voice of the user is received, recognizing the received fifth input voice to be a fifth user word; comparing the fifth user word with the fifth prompt word; and if the fifth user word is matched with the fifth prompt word, then integrating the first input voice, the second input voice, the third input voice, the fourth input voice and the fifth input voice to be a digital voice file, and storing the digital voice file, wherein when each prompt word is displayed, a pinyin corresponding to the prompt word is also displayed below the prompt word. Applicant filed amendments to the claims and response to the Office action mailed 4/15/21 were considered. The cited prior art of Threewits does not fairly teach or disclose the claimed combination of features. The cited prior art of record alone or in combination fails to fairly teach or disclose the claimed combination of features therefore claims 1, and 5-10 are deemed allowable over cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        



vbc
7/29/2021